DEL MONTE FOODS COMPANY

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Del Monte Foods Company, a Delaware corporation (the “Company”), pursuant to its
2002 Stock Incentive Plan, as amended and restated effective July 28, 2009 (the
“Plan”), hereby grants to the holder listed below (the “Participant”), an award
of restricted stock units, each of which is a bookkeeping entry representing the
equivalent in value of one (1) share of Common Stock (“Share”), on the terms and
conditions set forth herein, including in Appendix A (the “Award Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
the Award Agreement.

 

Participant:

     

 

Grant Date:

     

 

Number of Restricted Stock Units:       ____________________, subject to
adjustment as provided by the Award Agreement.

Vesting Commencement Date:

     

 

Vesting Schedule:

      Except as provided in the Award Agreement and provided that the
Participant’s service has not terminated prior to the relevant date, the
restricted stock units subject to this Award Agreement (“RSUs”) shall vest and
become nonforfeitable in accordance with the following schedule: twenty-five
percent (25%) of the total number of RSUs shall vest on each of the second and
third anniversaries of the Vesting Commencement Date, and 50% of the total
number of RSUs shall vest on the fourth anniversary of the Vesting Commencement
Date.

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan and the Award Agreement. The Participant has reviewed
the Plan and the Award Agreement, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement, and fully understands all
provisions of this Award Agreement and the Plan. The Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Plan or relating to the RSUs.

 

1



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY

      PARTICIPANT       Participant ES By:   

 

     

 

Title:   

Executive Vice President and

Chief Human Resources Officer

     EMPLOYEE NAME

 

2



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

  1. The Award; Participant’s Account; Voting Rights.

1.1    Award. The Company hereby awards to the Participant RSUs under the Plan.
Subject to the terms of this Award Agreement and the Plan, each RSU represents a
right to receive one (1) share of Common Stock (a “Share”) on the applicable
vesting date. The number of Shares subject to this Incentive Award, the
applicable vesting schedule for the RSUs, the dates on which the Shares
underlying the RSUs will be issued, and the remaining terms and conditions are
set forth in this Award Agreement. Unless and until the RSUs have vested in
accordance with the vesting schedule set forth herein, the Participant will have
no right to settlement of such RSUs. Prior to settlement of any vested RSUs,
such RSUs will represent an unfunded and unsecured obligation of the Company.

1.2    Participant’s Account. The RSUs granted to the Participant shall be
entered into an account in the Participant’s name. This account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the number of shares of Common Stock to be paid
to or in respect of the Participant pursuant to this Agreement.

1.3    Voting Rights. Prior to the settlement of the RSUs, the Participant shall
have no voting rights in respect of such RSUs or the Shares issuable under the
RSUs.

 

  2. Vesting of RSUs.

2.1    Normal Vesting. Except as otherwise provided in this Award Agreement, the
RSUs shall vest as provided on the first page of this Award Agreement.

2.2    Early Vesting for Tax Withholding Obligations. Anything in the foregoing
to the contrary notwithstanding, the Company, upon the exercise of its sole
discretion, may cause unvested RSUs to vest prior to the applicable vesting
dates, and for Shares to become issuable thereunder, in order to satisfy any tax
withholding obligations contemplated under Section 9 hereof that may arise prior
to the date the RSUs vest and the underlying Shares become issuable.

 

  3. Termination of Service.

3.1    Death or Disability of the Participant. In the event of the Participant’s
death or termination of the Participant’s service upon a Disability, the vesting
of any outstanding RSUs shall be accelerated in full and shall be deemed vested
effective as of the date of the Participant’s death or termination of service
due to Disability.

3.2    Retirement. In the case of the Participant’s Retirement prior to the
applicable vesting date, any RSUs shall vest upon the Retirement date pursuant
to the Company’s pro-rata vesting policy in effect at the time of Retirement.

 

3



--------------------------------------------------------------------------------

3.3    Other Terminations. Anything herein notwithstanding, in the event of the
termination of the Participant’s employment by the Company for Cause, or upon
the termination of the Participant’s employment for any reason other than the
Participant’s death, Disability or Retirement, any outstanding RSUs that are
unvested at such time shall be forfeited by the Participant to the Company;
provided that, for Participants who, as of the date hereof, are covered under
the Executive Severance Policy or are parties to an employment agreement with
the Company or a Subsidiary of the Company, in the case of termination of
employment without Cause or resignation for Good Reason (as defined in the
Executive Severance Policy or employment agreement, as applicable), the RSUs
shall vest at the time of termination on a pro-rata basis pursuant to the
Company’s pro-rata vesting policy in effect at the time of such termination or
resignation.

4.      Change of Control. In the event of a Change of Control, the vesting of
any outstanding RSUs shall be accelerated in full and shall be deemed vested
effective as of the date of the Change of Control.

 

  5. Settlement of RSUs.

5.1    Issuance of Shares of Common Stock. Subject to the provisions of
Section 5.3, 5.4 and Section 9 and, if applicable, Section 6, the Company shall
issue to the Participant (or, if applicable, the Participant’s heirs), on the
vesting date pursuant to the vesting schedule set forth on the first page of
this Award Agreement or upon an earlier vesting event in connection with the
Participant’s death, termination due to Disability or Retirement or in
connection with a Change of Control, if applicable, with respect to each
Restricted Stock Unit to be settled on such date or event one (1) Share; Shares
issued in settlement of RSUs shall not be subject to any restriction on transfer
other than any such restriction as may be required pursuant to Section 5.4.

5.2    Compliance with Section 409A. For purposes of this Award Agreement,
“termination of service” and Retirement means a “separation from service,” as
defined in the regulations under Section 409A of the Code to the extent the RSUs
constitute an item of deferred compensation that is subject to Section 409A of
the Code. The Company shall delay the issuance of any Shares under this
Section 5 as contemplated under Section 22 of the Plan to the extent necessary
to comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made
to certain “specified employees” of certain publicly-traded companies); in such
event, any Shares to which the Participant would otherwise be entitled during
the six (6) month period following the date of the Participant’s separation from
service will be issued during the seventh calendar month following the date of
termination of service (or, if earlier, upon the Participant’s death).

5.3    Beneficial Ownership of Shares. The Participant hereby authorizes the
Company, in its sole discretion, to deposit for the benefit of the Participant
with a Company-designated brokerage firm or, at the Company’s discretion, any
other broker with which the Participant has an account relationship of which the
Company has notice any or all Shares acquired by the Participant pursuant to the
settlement of the RSUs.

 

4



--------------------------------------------------------------------------------

5.4    Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the RSUs.

6.      Deferral. The Committee has the right to determine, in its sole
discretion, whether and in what manner Participants shall be permitted to elect
to defer the receipt of a distribution of Common Stock in respect of the RSUs
under a deferral plan of the Company, in which case, after vesting, the RSUs
would be credited as deferred stock units in the Participant’s account. Stock
equivalent units held in the Participant’s account pursuant to this Section 6
shall accrue dividend equivalents that will be credited in the form of
additional stock equivalent units to the Participant’s account, based on the
Fair Market Value of Common Stock on the date the dividend is issued. At the end
of the deferral period, all stock equivalent units will be converted and
distributed to the Participant in the form of Common Stock. No fractional shares
of Common Stock will be issued. If the calculation of the number of shares of
Common Stock to be issued results in fractional shares, then the number of
shares of Common Stock will be rounded up to the nearest whole share of Common
Stock. For the avoidance of doubt, the distribution events set forth in the
deferral plan under which the RSUs are deferred (and not the settlement
provisions in this Award Agreement) shall govern the timing of the issuance of
the Common Stock in settlement of the RSU.

7.      Designation of Beneficiary. The Participant may designate a beneficiary
or beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, the Common Stock that is distributed on account of
the RSUs that become vested at the Participant’s death shall be transferred. A
Participant shall designate his or her beneficiary by executing the “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and returning
it to the Corporate Secretary. Any form so submitted shall replace, in respect
of all grants or awards made to the Participant under the Plan, any previous
version of the same form the Participant may have submitted to the Corporate
Secretary. A Participant shall have the right to change his or her beneficiary
from time to time by executing a subsequent “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” and otherwise complying with
the terms of such form and the Committee’s rules and procedures, as in effect
from time to time. The Committee shall be entitled to rely on the last “2002
Stock Incentive Plan Beneficiary Designation and Spousal Consent Form” submitted
by the Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, Common
Stock that is distributed on account of RSUs that become vested at the
Participant’s death will be transferred to the Participant’s surviving spouse,
or if none, to the Participant’s estate. If the Committee has any doubt as to
the proper beneficiary, the Committee shall have the right, exercisable in its
sole discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

8.      Adjustments for Changes in Capital Structure. The number of Restricted
Stock Units awarded pursuant to this Award Agreement is subject to adjustment as
provided in Section 10[(b)] of the Plan.

9.      Taxes. The Company may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any RSUs or the distribution of Common Stock on
account of the vesting of any RSUs, or other taxable event,

 

5



--------------------------------------------------------------------------------

including, but not limited to, withholding in Shares to be issued upon vesting
and settlement of the RSUs equal in value to such withholding taxes, withholding
from proceeds of the sale of Common Stock acquired upon vesting and settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf and pursuant to this authorization)
deducting the amount of such withholding taxes, from any other amount then or
thereafter payable to the Participant, or requiring the Participant or the
beneficiary or legal representative of the Participant to pay in cash to the
Company the amount required to be withheld or to execute such documents as the
Company deems necessary or desirable to enable it to satisfy its withholding
obligations. To avoid negative accounting treatment, the Company may withhold or
account for tax withholding obligations by considering applicable minimum
statutory withholding amount or other applicable withholding rates. Anything in
this Section 9 to the contrary notwithstanding, in order to avoid a prohibited
acceleration under Section 409A of the Code, the number of Shares that the
Company shall be permitted to withhold or sell on behalf of the Participant to
satisfy any liability for tax withholding obligations that arises prior to the
time that the Shares become issuable pursuant to Section 2, 3 or 4 hereof, with
respect to any portion of the RSUs that is considered deferred compensation
subject to Section 409A of the Code shall not exceed that number of Shares that
equals the aggregate amount of the tax withholding obligations. If tax
withholding obligations are satisfied by withholding Shares, the Participant
shall be deemed to have been issued the full number of Shares subject to the
RSUs, notwithstanding that a number of Shares is held back in order to satisfy
the tax withholding obligations. The Company shall not be required to issue any
Shares pursuant to this Award Agreement unless and until the withholding
obligations are satisfied

10.      Repayment/Forfeiture for Misconduct. Any benefits received hereunder
shall be subject to repayment or forfeiture (i) as provided by Section 15 of the
Plan, as may be amended from time to time or (ii) as may be required to comply
with the requirements of the SEC or any securities exchange on which shares of
Common Stock are traded, as may be in effect from time to time.

11.      No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

12.      Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or
at such other address as the Company may hereafter designate in writing.

13.      Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares which may be issued in settlement of the
RSUs until the date of the issuance of a certificate for such Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, dividend equivalents, distributions or other rights for which the
record date is prior to the date such certificate is issued, except as provided
herein.

14.      Other Benefits. The benefits provided to the Participant pursuant to
this Award Agreement are in addition to any other benefits available to such
Participant under any other plan

 

6



--------------------------------------------------------------------------------

or program of the Company. The Award Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided.

15.      Plan Governs. This Award Agreement is subject to all of the terms and
provisions of this Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Award Agreement shall have the meaning set forth in the Plan

16.      Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

17.      Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Award Agreement and to adopt such
rules for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

18.      Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this Award
Agreement.

19.      Agreement Severable. In the event that any provision in this Award
Agreement shall be held invalid or unenforceable, it shall be adjusted rather
than voided, in order to achieve the intent of the parties to the greatest
extent possible. If such provision may not be adjusted under applicable law as
contemplated in the foregoing, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Award Agreement, and all other provisions if this
Agreement shall be deemed valid and enforceable to the fullest extent possible.

 

7